DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/05/2019, 12/07/2020, and 05/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(o) because the following reference numerals are not provided with suitable descriptive legends:
A. reference numerals 61-68, 71-75, 81-85, and 91-96 in Fig. 10
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 7-9 and 19 are objected to because of the following:
A. In claim 7 line 4, “a value an element” should read “a value of an element” instead. Claim 19 recites a similar limitation and is objected to for the same reason. Claims 8-9 inherit the same deficiency as claim 7 by reason of dependence.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the convolution matrices" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear whether this limitation is supposed to refer to the at least one convolution matrix. If it is, examiner suggest using the same claim terminology for clarity. For purposes of examination, this is interpreted to antecedently refer to the at least one convolution matrix. Claims 8-13 and 20 recites similar limitations and are rejected for the same reasons. Claims 2-11 inherit the same deficiency as claim 1 by reason of dependence. Claims 14-20 inherit the same deficiency as claim 13 by reason of dependence.
Claim 12 recites “a memristive crossbar array for performing a matrix convolution on a multidimensional input matrix for obtaining a multidimensional output matrix, the matrix convolution involving a set of dot product operations for obtaining all elements of the output matrix, each dot product operation of the set of dot product operations involving an input submatrix of the input matrix and at least one convolution matrix, the crossbar array being configured for storing the convolution matrices in the crossbar array such that one input vector comprising all distinct elements of the input submatrices can be input to the crossbar array in order to perform a subset of dot product operations of the set of dot product operations”. These limitations are unclear because claim 12 is an apparatus/machine claim, and a machine is a concrete thing, consisting of parts, or of certain devices and combination of devices (MPEP 2106.03). However, the claim does not recite any components of the claimed memristive crossbar array. 
Furthermore, the bounds of the claim are unclear because the claim does not provide a discernable boundary on what part of the claimed memristive crossbar array performs the claim functions. As discussed above, the claim does not recite any structure of the memristive crossbar array, so it is unclear what the memristive crossbar array is comprised of and what structure of the memristive crossbar array is performing the claim functions. Therefore, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. See MPEP 2173.05(g) for more information. For purposes of examination, the memristive crossbar array is interpreted as comprising components configured for performing a matrix convolution, storing the convolution matrices and performing a subset of dot product operations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (NPL – “Mixed Size Crossbar based RRAM CNN Accelerator with Overlapped Mapping Method”), hereinafter Zhu. Zhu is cited on the IDS submitted 09/05/2019.
Regarding claim 1, Zhu teaches a method for performing a matrix convolution on a multidimensional input matrix for obtaining a multidimensional output matrix, the matrix convolution involving a set of dot product operations for obtaining all elements of the output matrix, each dot product operation of the set of dot product operations involving an input submatrix of the input matrix and at least one convolution matrix, the method comprising (Zhu page 2 section 2 and Fig. 2; “The convolution operation is the main operation in Conv layers, which can be expressed as Equ. (1) … where 3-dimensional matrices fi and fo represent the input and output feature maps” where matrix convolution – Equation 1; multidimensional input matrix – fi; multidimensional output matrix – fo; input submatrix – 2x2 blocks of the 4x4 input; at least one convolution matrix – three 2x2 kernels A, B, and C; a set of dot product operations – dot product operation between each 2x2 blocks of the input and 2x2 kernels):
providing a memristive crossbar array configured to perform a vector matrix multiplication (page 2 section 2.2 and Figs. 1-2 memristive crossbar array – RRAM crossbar; “A RRAM is a passive two-terminal device and its crossbar structure can implement matrix-vector products efficiently”);
computing a subset of the set of dot product operations by storing the convolution matrices of the subset of dot product operations in the crossbar array (section 2.2 and Fig. 2 “the kernel weights or are represented by the RRAM cell conductances in the crossbar”); and
inputting to the crossbar array an input vector comprising all distinct elements of the input submatrices of the subset of dot product operations (section 2.2 and Fig. 2.2 “The input data is represented by analog voltages on the wordlines of a crossbar”; section 2.3 “the feature map data used for convolutions are unfolded to a column vector and loaded into the input ports of the crossbar”).
Regarding claim 2, Zhu teaches all the limitations of claim 1 as stated above. Further, Zhu teaches wherein computing the subset of the set of dot product operations further comprises:
selecting the subset of dot product operations such that the computation of the subset of dot product operations results in elements along two dimensions of the output matrix and such that each selected subset of dot product operations involves a different input vector (section 2.3, 4.1 and Fig. 2 Fig. 2(b) and 2(c) shows different input vectors being loaded in each cycle for computing results for the first and second elements along three dimensions of the output matrix. Since the elements are along three dimensions of the output matrix, they are also along two dimensions of the output matrix).

Regarding claim 3, Zhu teaches all the limitations of claim 1 as stated above. Further, Zhu teaches wherein computing the subset of the set of dot product operations further comprises:
selecting the subset of dot product operations such that the computation of the subset of dot product operations results in elements along three dimensions of the output matrix and such that each selected subset of dot product operations involves a different input vector ((section 2.3, 4.1 and Fig. 2 Fig. 2(b) and 2(c) shows different input vectors being loaded in each cycle for computing results for the first and second elements along three dimensions of the output matrix).

Regarding claim 4, Zhu teaches all the limitations of claim 1 as stated above. Further, Zhu teaches wherein a training or inference of a convolutional neural network involves at each layer of the convolutional neural network a layer operation that can be computed by the memristive crossbar array, wherein the matrix convolution is the layer operation of a given layer of the convolutional neural network (page 1 introduction paragraph 2 “Emerging resistive random-access memories (RRAMs) and RRAM based Computing Systems (RCSes) provide alternative solutions to improve the energy efficiency of inference or training of CNNs”; section 2.1 “Typical CNNs usually consist of several convolutional (Conv) layers and fully-connected (FC) layers”; section 2.2 “Thus, we can implement Conv and FC layers on crossbars”).

Regarding claim 7, Zhu teaches all the limitations of claim 1 as stated above. Further, Zhu teaches wherein the memristive crossbar array comprises row lines and column lines intersecting the row lines, and resistive memory elements coupled between the row lines and the column lines at junctions formed by the row and column lines, a resistive memory element of the resistive memory elements representing a value of an element of a matrix (section 2.2 and Fig. 2row line – horizontal black lines; column lines – vertical gray lines; resistive memory elements – RRAM device; “gk, j represents the conductance of RRAM device that in the k-th column and the j-th row … the kernel weights or are represented by the RRAM cell conductances in the crossbar” each RRAM device stores a value of an element of the kernel as conductance).

Regarding claim 8, Zhu teaches all the limitations of claim 7 as stated above. Further, Zhu teaches wherein storing the convolution matrices comprises:
for each dot product operation of the subset of dot product operations, storing all elements of convolution matrices involved in the dot product operation in resistive memory elements of a respective single column line of the crossbar array (section 2.3, 4.1 and Fig. 2 all elements of kernels A, B, and C are stored in respective single column line).

Regarding claim 9, Zhu teaches all the limitations of claim 7 as stated above. Further, Zhu teaches wherein storing of the convolution matrices comprises:
storing all the elements of convolution matrices involved in each dot product operation of the subset in a respective column line, the column lines outputting different outputs being consecutive column lines of the crossbar array (section 2.3, 4.1 and Fig. 2 all elements of kernels A, B, and C are stored in respective column lines. The crossbar in Fig. 2(a) output different outputs in each of the first three column lines per cycle. The crossbar in Fig. 2(b) output different outputs in each of the six column lines per cycle).

Regarding claim 10, Zhu teaches all the limitations of claim 1 as stated above. Further, Zhu teaches wherein storing of the convolution matrices comprises:
identifying a group of convolution matrices of the convolution matrices that are to be multiplied by the same input submatrix, storing all elements of each convolution matrix of the group in a column line of the crossbar array (section 4.1 Fig. 2 group of convolution matrices – kernel A, B, and/or C); and
repeating the identifying step and storing step for zero or more further groups of convolution matrices (section 4.1 and Fig. 2 “we merge the input data used in T = t, t + 1 to a long vector, i.e. the purple frame in Fig. 2(c). Thereby, the corresponding kernel vectors are staggered and overlapped, as shown in Fig. 2(c). Then, one kernel is mapped multiple times to the different columns on one crossbar”).

Regarding claim 12, Zhu teaches a memristive crossbar array (page 2 section 2.2 and Figs. 1-2 memristive crossbar array – RRAM crossbar) for performing a matrix convolution on a multidimensional input matrix for obtaining a multidimensional output matrix (page 2 section 2 and Fig. 2; “The convolution operation is the main operation in Conv layers, which can be expressed as Equ. (1) … where 3-dimensional matrices fi and fo represent the input and output feature maps” where matrix convolution – Equation 1; multidimensional input matrix – fi; multidimensional output matrix – fo), the matrix convolution involving a set of dot product operations for obtaining all elements of the output matrix, each dot product operation of the set of dot product operations involving an input submatrix of the input matrix and at least one convolution matrix (Fig. 2 input submatrix – 2x2 blocks of the 4x4 input; at least one convolution matrix – three 2x2 kernels A, B, and C; a set of dot product operations – dot product operation between each 2x2 blocks of the input and 2x2 kernels), the crossbar array being configured for storing the convolution matrices in the crossbar array (section 2.2 and Fig. 2 “the kernel weights are represented by the RRAM cell conductances in the crossbar”) such that one input vector comprising all distinct elements of the input submatrices can be input to the crossbar array in order to perform a subset of dot product operations of the set of dot product operations (section 2.2 and Fig. 2 “The input data is represented by analog voltages on the wordlines of a crossbar”; section 2.3 “the feature map data used for convolutions are unfolded to a column vector and loaded into the input ports of the crossbar”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Yakopcic et al. (US-PGPUB 2018/0018559 A1), hereinafter Yakopcic.
Regarding claim 11, Zhu teaches all the limitations of claim 1 as stated above. Further, Zhu teaches wherein the input and the output matrices  (Zhu section 2.1 and Fig. 2).
Zhu does not explicitly teach wherein the input and the output matrices comprise pixels of images or activation values from a layer of a convolutional neural network and the convolution matrices being kernels.
However, on the same field of endeavor, Yakopcic discloses a convolutional neural network (CNN) that is implemented using a memristive crossbar array wherein input and output matrices comprise pixels of images or activation values from a layer of the convolutional neural network (Yakopcic Figs. 8-10 and paragraphs [0107-112]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Zhu using Yakopcic and use pixels of images as input to the crossbar array to generate output feature maps that are smaller portion of the pixel image.
The motivation to do so is to implement a CNN for image classification (Yakopcic paragraphs [0108, 0137]).
Therefore, the combination of Zhu as modified in view of Yakopcic teaches wherein the input and the output matrices comprise pixels of images or activation values from a layer of a convolutional neural network and the convolution matrices being kernels.
Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Shafiee et al. (NPL – “ISAAC: A Convolutional Neural Network Accelerator with In-Situ Analog Arithmetic in Crossbars”), hereinafter Shafiee. Shafiee is cited on the IDS submitted 09/05/2019.
Regarding claim 5, Zhu teaches all the limitations of claim 4 as stated above.
Zhu does not explicitly teach wherein providing the memristive crossbar array configured to perform the vector matrix multiplication further comprises: providing further memristive crossbar arrays such that each further layer of the convolutional neural network is associated with the memristive crossbar array; interconnecting the memristive crossbar arrays for execution in a pipelined fashion; and performing the computation step for each further layer of the convolutional neural network using a respective subset of dot product operations and the memristive crossbar array associated with the further layer of the convolutional neural network.
However, on the same field of endeavor, Shafiee discloses a convolutional neural network accelerator using a memristive crossbar array that are arranged such that that each further layer of the convolutional neural network is associated with the memristive crossbar array. Further, Shafiee discloses interconnecting the memristive crossbar arrays for execution in a pipelined fashion; and performing computation for each further layer of the convolutional neural network using a respective subset of dot product operations and the memristive crossbar array associated with the further layer of the convolutional neural network (Shafiee page 2 left col second full paragraph “Therefore, a crossbar is dedicated to process a set of neurons in a given CNN layer. The outputs of that layer are fed to other crossbars that are dedicated to process the next CNN layer, and so on. Such a design is easily amenable to pipelining. As soon as enough outputs are generated by a layer and aggregated in an eDRAM buffer, the next layer can start its operations”; section IV second paragraph “The in-situ computing approach requires that if an array has been assigned to store weights for a CNN layer, it has also been assigned to perform computations for that layer … For example, tiles 0-3 may be assigned to layer 0, tiles 4-11 may be assigned to layer 1, and so on. In this case, tiles 0-3 would store all weights for layer 0 and perform all layer 0 computations in parallel. The outputs of layer 0 are sent to some of tiles 4-11; once enough layer 0 outputs are buffered, tiles 4-11 perform the necessary layer 1 computations, and so on”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Zhu using Shafiee and implement a pipelined CNN architecture by providing further memristive crossbar arrays for further layers of the CNN; interconnecting the memristive crossbar arrays for execution in a pipelined fashion; and performing the computation step for each further layer of the convolutional neural network using a respective subset of dot product operations and the memristive array associated with the further layer of the CNN.
The motivation to do so is to reduce the buffering requirements between layers of the CNN (Shafiee page 2 left col second full paragraph).
	Therefore, the combination of Zhu as modified in view of Shafiee teaches wherein providing the memristive crossbar array configured to perform the vector matrix multiplication further comprises: providing further memristive crossbar arrays such that each further layer of the convolutional neural network is associated with the memristive crossbar array; interconnecting the memristive crossbar arrays for execution in a pipelined fashion; and performing the computation step for each further layer of the convolutional neural network using a respective subset of dot product operations and the memristive crossbar array associated with the further layer of the convolutional neural network.
	
Regarding claim 6, Zhu as modified in view of Shafiee teaches all the limitations of claim 5 as stated above. Further, Zhu as modified in view of Shafiee teaches wherein the subset of dot product operations computed by each memristive crossbar array is selected such that a bandwidth requirement for each interconnection between the interconnected memristive crossbar arrays is identical (Shafiee page 2 left col second full paragraph “To improve the throughput of a bottleneck layer and create a more balanced pipeline, more crossbars can be employed for that layer by replicating the weights”; page 5 left col first full paragraph “To balance the pipeline, we double the resources allocated to layer i-1. In essence, the synaptic weights for layer i-1 are replicated in a different crossbar array so that two different input vectors can be processed in parallel to produce two output values in one cycle. Thus, to estimate the total synaptic storage requirement for a balanced pipeline, we work our way back from the last layer. If the last layer is expected to produce outputs in every cycle, it will need to store Kx × Ky × Nif × Nof synaptic weights. This term for layer is referred to as Wi. If layer I is producing a single output in a cycle, the storage requirement for layer i – 1 is Wi-1× Sxi × Syi … The pipeline remains balanced and most IMAs are busy in every cycle”). The motivation to combine is the same as claim 5.
Claims 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Venkatesh et al. (US-PGPUB 2021/0012186 A1), hereinafter Venkatesh. 
Regarding claim 13, Zhu teaches a method for performing a matrix convolution on a multidimensional input matrix for obtaining a multidimensional output matrix, the matrix convolution involving a set of dot product operations for obtaining all elements of the output matrix, each dot product operation of the set of dot product operations involving an input submatrix of the input matrix and at least one convolution matrix, the method comprising (Zhu page 2 section 2 and Fig. 2; “The convolution operation is the main operation in Conv layers, which can be expressed as Equ. (1) … where 3-dimensional matrices fi and fo represent the input and output feature maps” where matrix convolution – Equation 1; multidimensional input matrix – fi; multidimensional output matrix – fo; input submatrix – 2x2 blocks of the 4x4 input; at least one convolution matrix – three 2x2 kernels A, B, and C; a set of dot product operations – dot product operation between each 2x2 blocks of the input and 2x2 kernels):
provide a memristive crossbar array configured to perform a vector matrix multiplication (page 2 section 2.2 and Figs. 1-2 memristive crossbar array – RRAM crossbar; “A RRAM is a passive two-terminal device and its crossbar structure can implement matrix-vector products efficiently”);
compute a subset of the set of dot product operations by storing the convolution matrices of the subset of dot product operations in the crossbar array (section 2.2 and Fig. 2 “the kernel weights or are represented by the RRAM cell conductances in the crossbar”); and
inputting to the crossbar array an input vector comprising all distinct elements of the input submatrices of the subset (section 2.2 and Fig. 2.2 “The input data is represented by analog voltages on the wordlines of a crossbar”; section 2.3 “the feature map data used for convolutions are unfolded to a column vector and loaded into the input ports of the crossbar”).
Zhu does not explicitly teach a computer program product comprising: a computer-readable storage medium having program code embodied therewith, the program code executable by at least one hardware processor to: provide a memristive crossbar array configured to perform a vector matrix multiplication; compute a subset of the set of dot product operations by storing the convolution matrices of the subset of dot product operations in the crossbar array; and inputting to the crossbar array an input vector comprising all distinct elements of the input submatrices of the subset.
However, on the same filed of endeavor, Venkatesh teaches a computer program product comprising: a computer-readable storage medium having program code embodied therewith, the program code executable by at least one hardware processor to implement a method as a set of program instructions (Venkatesh paragraph [0050]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Zhu using Venkatesh and implement the method of Zhu as a set of program instructions stored in a  computer readable storage medium for execution by one or more processors to provide a memristive crossbar array configured to perform a vector matrix multiplication; compute a subset of the set of dot product operations by storing the convolution matrices of the subset of dot product operations in the crossbar array; and inputting to the crossbar array an input vector comprising all distinct elements of the input submatrices of the subset. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a computer readable storage medium comprising the method of Zhu as a set of program instructions than when executed by one or more processors cause the processors to perform the operations indicated in the program instructions. See MPEP 2141.III(A).
Therefore, the combination of Zhu as modified in view of Venkatesh teaches a computer program product for performing a matrix convolution on a multidimensional input matrix for obtaining a multidimensional output matrix, the matrix convolution involving a set of dot product operations for obtaining all elements of the output matrix, each dot product operation of the set of dot product operations involving an input submatrix of the input matrix and at least one convolution matrix, the computer program product comprising: a computer-readable storage medium having program code embodied therewith, the program code executable by at least one hardware processor to: provide a memristive crossbar array configured to perform a vector matrix multiplication; compute a subset of the set of dot product operations by storing the convolution matrices of the subset of dot product operations in the crossbar array; and inputting to the crossbar array an input vector comprising all distinct elements of the input submatrices of the subset.

Regarding claims 14-16 and 19-20, they are directed to a computer program product comprising the method steps of claims 2-4, 7, and 10 respectively. All the steps included in the computer program of claims 14-16 and 19-20 product are also included in the method steps of claims 2-4, 7 and 10 respectively. Claims 2-4, 7, and 10 analysis applies equally to claims 14-16 and 19-20 in addition to claim 13 analysis.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Venkatesh as applied to claim 16 above, and further in view of Shafiee.
Regarding claim 17, Zhu as modified in view of Venkatesh teaches all the limitations of claim 16 as stated above.
Zhu does not explicitly teach wherein providing the memristive crossbar array configured to perform the vector matrix multiplication further comprises: providing further memristive crossbar arrays such that each further layer of the convolutional neural network is associated with the memristive crossbar array; interconnecting the memristive crossbar arrays for execution in a pipelined fashion; and performing the computation step for each further layer of the convolutional neural network using a respective subset of dot product operations and the memristive crossbar array associated with the further layer of the convolutional neural network.
However, on the same field of endeavor, Shafiee discloses a convolutional neural network accelerator using a memristive crossbar array that are arranged such that that each further layer of the convolutional neural network is associated with the memristive crossbar array. Further, Shafiee discloses interconnecting the memristive crossbar arrays for execution in a pipelined fashion; and performing computation for each further layer of the convolutional neural network using a respective subset of dot product operations and the memristive crossbar array associated with the further layer of the convolutional neural network (Shafiee page 2 left col second full paragraph “Therefore, a crossbar is dedicated to process a set of neurons in a given CNN layer. The outputs of that layer are fed to other crossbars that are dedicated to process the next CNN layer, and so on. Such a design is easily amenable to pipelining. As soon as enough outputs are generated by a layer and aggregated in an eDRAM buffer, the next layer can start its operations”; section IV second paragraph “The in-situ computing approach requires that if an array has been assigned to store weights for a CNN layer, it has also been assigned to perform computations for that layer … For example, tiles 0-3 may be assigned to layer 0, tiles 4-11 may be assigned to layer 1, and so on. In this case, tiles 0-3 would store all weights for layer 0 and perform all layer 0 computations in parallel. The outputs of layer 0 are sent to some of tiles 4-11; once enough layer 0 outputs are buffered, tiles 4-11 perform the necessary layer 1 computations, and so on”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Zhu in view of Venkatesh using Shafiee and implement a pipelined CNN architecture by providing further memristive crossbar arrays for further layers of the CNN; interconnecting the memristive crossbar arrays for execution in a pipelined fashion; and performing the computation step for each further layer of the convolutional neural network using a respective subset of dot product operations and the memristive array associated with the further layer of the CNN.
The motivation to do so is to reduce the buffering requirements between layers of the CNN (Shafiee page 2 left col second full paragraph).
	Therefore, the combination of Zhu as modified in view of Venkatesh and Shafiee teaches wherein providing the memristive crossbar array configured to perform the vector matrix multiplication further comprises: providing further memristive crossbar arrays such that each further layer of the convolutional neural network is associated with the memristive crossbar array; interconnecting the memristive crossbar arrays for execution in a pipelined fashion; and performing the computation step for each further layer of the convolutional neural network using a respective subset of dot product operations and the memristive crossbar array associated with the further layer of the convolutional neural network.
	
Regarding claim 18, Zhu as modified in view of Venkatesh and Shafiee teaches all the limitations of claim 17 as stated above. Further, Zhu as modified in view of Venkatesh and Shafiee teaches wherein the subset of dot product operations computed by each memristive crossbar array is selected such that a bandwidth requirement for each interconnection between the interconnected memristive crossbar arrays is identical (Shafiee page 2 left col first full paragraph “To improve the throughput of a bottleneck layer and create a more balanced pipeline, more crossbars can be employed for that layer by replicating the weights”; page 5 left col second full paragraph “To balance the pipeline, we double the resources allocated to layer i-1. In essence, the synaptic weights for layer i-1 are replicated in a different crossbar array so that two different input vectors can be processed in parallel to produce two output values in one cycle. Thus, to estimate the total synaptic storage requirement for a balanced pipeline, we work our way back from the last layer. If the last layer is expected to produce outputs in every cycle, it will need to store Kx × Ky × Nif × Nof synaptic weights. This term for layer is referred to as Wi. If layer I is producing a single output in a cycle, the storage requirement for layer i – 1 is Wi-1× Sxi × Syi … The pipeline remains balanced and most IMAs are busy in every cycle”). The motivation to combine is the same as claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ge et al. (US-PGPUB 20200082251 A1), Agrawal et al. (NPL – “X-CHANGR: Changing Memristive Crossbar Mapping for Mitigating Line-Resistance Induced Accuracy Degradation in Deep Neural Networks”), Chen et al. (NPL – “An Efficient ReRAM-based Inference Accelerator for Convolutional Neural Networks via Activation Reuse”), Song et al. (NPL – “PipeLayer: A Pipelined ReRAM-Based Accelerator for Deep Learning”) are related to a memristive crossbar array for performing vector-matrix multiplication which includes flattening each kernel of a CNN and storing the flattened kernels as a column vector in the crossbar array and applying an input vector to the crossbar array.
Ma et al. (US-PGPUB 20200012924 A1), Liu et al. (US-PGPUB 20190340508 A1) related to a pipelined neural network implementation using crossbar arrays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182